JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed October 12, 2007, be affirmed. Appellant has failed to challenge the district court’s holding that his claims are barred by the Feres doctrine. See Feres v. United States, 340 U.S. 135, 146, 71 S.Ct. 153, 95 L.Ed. 152 (1950); see also United States v. Stanley, 483 U.S. 669, 684, 107 S.Ct. 3054, 97 L.Ed.2d 550 (1987); Chappell v. Wallace, 462 U.S. 296, 300-05, 103 S.Ct. 2362, 76 L.Ed.2d 586 (1983); Bois v. Marsh, 801 F.2d 462, 469-71 (D.C.Cir.1986).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The *92Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.